Citation Nr: 0410821	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility requirements for 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision, in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, 
denied the appellant's claim for VA benefits on the basis that her 
spouse did not have the required military service to be eligible 
for such benefits.  In January 2001, the Board affirmed the RO's 
decision.

The veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
April 2003, the Court vacated the Board's January 2001 decision 
and remanded the matter to the Board for readjudication pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). 


FINDING OF FACT

The service department is unable to verify that the appellant's 
spouse had any type of active United States military service.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not been 
met.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant meets the 
basic eligibility requirements for VA benefits.  The RO determined 
that the appellant did not meet such requirements in March 1999.  
This appeal ensues from that decision.

I.  Development of Claim

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In August 
2001, VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  

The VCAA provides that VA must notify a claimant of the 
information and evidence needed to substantiate a claim and assist 
her in obtaining and fully developing all of the evidence relevant 
to that claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with these provisions.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

In this case, VA endeavored to comply with the notification and 
assistance provisions of the VCAA by informing the appellant of 
the information and evidence needed to substantiate her claim and 
by assisting her in trying to obtain that evidence.  Specifically, 
in a letter dated March 1999, the RO informed the appellant that 
her eligibility for VA benefits was dependent upon a finding of 
the United States Department of the Army that her spouse had valid 
military service in the Armed Forces of the United States.  Prior 
to sending this letter, the RO had attempted to prove such service 
by contacting the service department.  However, as explained 
below, the service department's responses were unfavorable.  In a 
letter dated February 2004, the Board provided the appellant an 
opportunity to submit evidence that her spouse had valid service, 
but in a letter dated March 2004, the appellant indicated that she 
was unable to do so.  She acknowledged that her spouse's name was 
not included in official documents, which would confirm his 
service, explained the reasons therefor, indicated that she had no 
other evidence to submit, and requested VA to review humanely her 
appeal and accept as fact her assertion that her spouse had valid 
service in the Armed Forces of the United States.

Even assuming VA had not so notified and assisted the appellant, 
the Board's decision to proceed in adjudicating this claim would 
not prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  There is simply 
no possibility, reasonable or otherwise, that further notice or 
assistance would aid in substantiating the appellant's claim given 
that the law, and not the evidence, is dispositive in this case.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding 
that, where it is the law, and not the underlying facts or 
development of the facts that are dispositive in the matter, the 
VCAA can have no affect on the appeal); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (holding that, where the law as mandated by 
statute, and not the evidence, is dispositive of the claim, the 
VCAA is inapplicable); see also Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002) . 


II.  Analysis of Claim

In September 1998, the RO received a VA Form 21-534 (Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child) from the 
appellant, in which she claimed that her spouse's death was 
related to service.  Since then, she has asserted that she has 
submitted sufficient evidence to establish that her spouse had 
active United States military service from 1942 to 1945, thereby 
entitling her to VA benefits for the cause of her spouse's death. 

An individual seeking VA benefits must first establish that the 
service member upon whose service such benefits are predicated has 
attained the status of veteran. "Veteran" is defined as "a person 
who served in the active military, naval or air service, and who 
was discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval or air service" is defined as "active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002).  Certain Philippine servicemen who 
had recognized active United States military service can establish 
entitlement to VA benefits provided the Armed Forces of the United 
States verifies that the claimant actually served in the capacity 
and during the time period claimed.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.9 (2003).

Evidence that may be accepted as proof of service includes a DD 
Form 214 (Certificate of Release or Discharge from Active Duty), 
an original Certificate of Discharge, or verification from the 
service department. 38 C.F.R. § 3.203(a), (c) (2003).  If it 
appears that a service requirement is not met, the VA shall 
request a complete statement of service from the service 
department. 3 8 C.F.R. § 3.203(c). Service department findings are 
binding on VA for purposes of establishing service in the United 
States Armed Forces.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the appellant has submitted statements and an 
Affidavit for Philippine Army Personnel signed by her spouse in 
the presence of a Summary Court Officer in support of her claim.  
This document (PA Form 23) reflects that: (1) The appellant's 
spouse served in a guerrilla unit (PQOG St. Tomas) from November 
1942 to March 1945; (2) His unit attached with the 11th Airborne 
Division from March 1945 to July 1945; (3) He was released from 
the 11th Airborne Division in July 1945; and (4) He was processed 
at Camp Murphy in November 1945.  The information contained in 
this document, as well as a copy, was forwarded to the United 
States Army Reserve Personnel Center in September 1998.

Subsequently, the service department certified that the 
appellant's spouse did not have valid military service for 
purposes of eligibility for VA benefits.  Specifically, in January 
1999, a representative of the United States Army Reserve Personnel 
Center submitted a statement indicating that the appellant's 
spouse had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.

Regulatory provisions and case law mandate service department 
verification of service in the United States Armed Forces, 
including, if applicable, in the Philippine Commonwealth Army in 
the service of the United States Armed Forces.  38 C.F.R. § 3.203 
(2003); Duro, 2 Vet. App. at 532.  Although the affidavit 
submitted by the appellant supports her assertions, it does not 
derive from the service department.  The RO referred this document 
to the U.S. Army Reserve Personnel Center, but personnel from that 
facility later reported that the appellant's spouse had no 
recognized service.  The affidavit therefore does not constitute 
acceptable proof of service.  See Soria v. Brown, 118 F.3d 747, 
748-749 (Fed. Cir. 1997) (although a Philippine veteran may rely 
on Philippine-generated documentation to prove his status under 
the Immigration Act, such documentation does not extend to 
qualifying service for VA purposes under Title 38 of the United 
States Code).  If the appellant believes that the service 
department's certification in this case is erroneous, she should 
dispute this matter with the service department.  Harvey v. Brown, 
6 Vet. App. 416, 424 (1994).

The Board acknowledges the appellant's assertions; however, the 
law and regulations are clear.  In the absence of evidence that 
the appellant's spouse, the individual upon whose service the 
appellant's claim for benefits is predicated, satisfies the 
definition of a veteran based on his service during World War II, 
the appellant does not meet the basic eligibility requirements for 
VA benefits.  Her claim must therefore be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



